Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on July 12th, 2022.  Claims 1 to 8 are pending and examined below.  Claim 9 is cancelled.

Response to Arguments
Applicant’s arguments with respect to limitations that invoke §112(f) have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments concerning the §101 rejection have been fully considered but they are not persuasive.  Deep neural networks represent a broad class of modeling strategies that include some modeling strategies that can be performed in the human mind.  Moreover, claim amendments do not recite anything about the pace of the system, so the broadest reasonable interpretation of the claims is that the system can be operated as a mental process at paces that the human mind can sustain.
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the reference of Shashua teaches the amended limitations.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of adjusting the notification frequency based on various quantities. This judicial exception is not integrated into a practical application because the additional elements amount to a list of generic parts that somehow are configured to achieve the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all additional elements are generic, conventional, and well-understood computer or vehicle components.
	The Examiner offers the following analysis based on the subject matter eligibility test of MPEP 2106 to justify these conclusions for the independent claims (claim 1, 4, 8, and 9).
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claims 1, 4, and 8 are machine (system) claims.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea, specifically the mental process of setting a notification frequency based on certain observations or conditions.  Specifically, the steps of determining whether the measurement accuracy is increasing and setting or adjusting the notification frequency are mental processes.
The Examiner notes that the concept of deep neural nets are a broad class of modeling and prediction strategies that include many concepts that can and have been previously implemented using the human mind (mental processes).  For example, linear regression can be implemented as a feed forward neural net.  Linear regression has been performed by hand for several decades before the advent of computers.  The Examiner selected linear regression as an easy-to-understand example but also argues that deep neural nets can be implemented in many different ways that can also qualify as mental processes.  A “deep neural network” is not very limiting, in other words.  Therefore the broadest reasonable interpretation of the term “deep neural net” includes modeling strategies that can be performed mentally.
Moreover, the claims do not specify that the machines operate in real-time or at a pace unsustainable by human mental processes.  This notion is especially true since the claims say that the model is already calibrated previously (the deep neural net is “trained”).  As such, the human mind only needs to evaluate the model’s prediction and the amount of effort can be quite minimal even for advanced modeling strategies.  As claimed, the steps are mental process steps since they can be performed at any pace.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is location sharing for navigation.  The additional elements are a vehicle, a terminal, a processor, and a GPS receiver.  A GPS receiver is a form of mere data gathering and amounts to insignificant extra-solution activity as discussed in MPEP 2106.05(g).  The vehicle amounts to generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).  The terminal and processor are generic computer parts that amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  As such, there are no significant additional elements that integrate the judicial exception into the practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, the additional elements do not amount to significantly more than the judicial exception.
This analysis does not change for the dependent claims.
Claim 2 introduces distance dependence, claim 5 introduces power-level dependence, and claim 6 introduces temperature dependence.  These limitations only serve to further specify the mental process steps of setting the notification frequency and as such does not change the above analysis.
Claims 3 and 7 introduce displaying a map on the terminal.  This map display is an additional element but only amounts to insignificant post-solution displaying, and is a routine, well-understood, and conventional step in navigation.  The above analysis does not change.
In conclusion, claims 1 to 8 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (JP 2018105669 A), hereinafter known as Yamashita, in view of Shashua et al. (WO 2016130719 A2), hereinafter known as Shashua, and Venkatraman et al. (US 20180188380 A1), hereinafter known as Venkatraman 1.
Regarding claim 1, Yamashita teaches a self-position sharing system comprising:
a vehicle; and (Yamashita, ¶[0029], "In this embodiment, the navigation system 100 is mounted on a vehicle and is driven by electric power of a battery mounted on a vehicle.")
a terminal installed in the vehicle and capable of communicating with the vehicle, wherein (Yamashita, ¶[0017], "In any case, in the present embodiment, the mobile terminal 10 communicates with the navigation system 100 through short-range communication. In other words, the portable terminal 10 may be held by the user and may be able to communicate with the navigation system 100 when the user uses the navigation system 100. Therefore, when the user uses both the navigation system 100 and the portable terminal 10 at the same point, the user may be connected to the navigation system 1 and the portable terminal 1.")
the terminal includes GPS receiver that measures a self-position of the terminal, and (Yamashita, ¶[0006], "A terminal including a GPS signal acquisition unit")
the vehicle includes: a processor. (Yamashita, ¶[0029], "The navigation system 100 includes a control unit 200 including a CPU,RAM,ROM and the like. A recording medium 300, a GPS signal acquisition unit 410, a vehicle speed sensor 420, a gyro sensor 430, and a communication unit 450 are provided, and a control unit 200 can execute various programs recorded in the ROM and the recording medium 300. In this embodiment, the navigation system 100 is mounted on a vehicle and is driven by electric power of a battery mounted on a vehicle.")
Yamashita does not precisely teach the following limitations but Shashua (in combination with Yamashita) teaches a processor configured to:
receive an image of a road; (Shashua, ¶[016], "In some embodiments, a navigation system for a vehicle may include at least one processor programmed to receive from a camera, at least one environmental image associated with the vehicle; analyze the at least one environmental image to determine navigation information related to the vehicle;"; and Shashua, ¶[034], "In some embodiments, a system for autonomously navigating a vehicle along a road segment may include at least one processor programmed to: receive from an image capture device at least one image representative of an environment of the vehicle; analyze the at least one image to identify at least one recognized landmark; determine a current location of the vehicle relative to a predetermined road model trajectory associated with the road segment based, at least in part, on a predetermined location of the recognized landmark; and determine an autonomous steering action for the vehicle based on a direction of the predetermined road model trajectory at the determined current location of the vehicle relative to the predetermined road model trajectory.")
detect a structure on the road by inputting the image to a classifier that has been trained to detect structures on the road, the classifier comprising a deep neural network; (Shashua, ¶[0367], "For example, for a road feature that is detectable by a camera onboard a vehicle, and where the camera system onboard the vehicle is coupled to a classifier which is capable of distinguishing the image data corresponding to that road feature as being associated with a particular type of road feature, for example, a road sign, and where such a road sign is locally unique in that area (e.g., there is no identical road sign or road sign of the same type nearby), it may be sufficient to store data indicating the type of the road feature and its location."; Shashua, ¶[0419], "To conclude the short range road model at each frame, one or more detection modules may be used. For example, a bottom-up lane detection module may be used. The bottom-up lane detection module may be useful when lane marks are drawn on the road. This module may look for edges in the image and assembles them together to form the lane marks. A second module may be used together with the bottom-up lane detection module. The second module is an end-to-end deep neural network, which may be trained to predict the correct short range path from an input image. In both modules, the road model may be detected in the image coordinate frame and transformed to a three dimensional space that may be virtually attached to the camera."; and Shashua, ¶[0559], "The signature function may be designed to give similar signatures to similar image patches, and different signatures to different image patches. The systems may use a deep neural network to learn both the signature function and a distance function between two signatures.")
project the detected structure onto a map; (Shashua, ¶[0366], "Consistent with disclosed embodiments, an autonomous vehicle system may use a sparse map for navigation.  At the core of the sparse maps, one or more three-dimensional contours may represent predetermined trajectories that autonomous vehicles may traverse as they move along associated road segments. The sparse maps may also include data representing one or more road features"; and Shashua, ¶[0367], "In addition to the stored polynomial representations of trajectories along a road segment, the disclosed sparse maps may also include small data objects that may represent a road feature.")
calculate a matching score between the detected structure and each of a plurality of structures on the map; and (Shashua, ¶[0425], "The server may store such indications. At a later time, other vehicles may capture an image of the landmark, process the image (e.g., using a classifier), and compare the result from processing the image to the indication stored in the server with regard to the type of landmark."; and Shashua, ¶[0559] to ¶[0561], "The signature function may be designed to give similar signatures to similar image patches, and different signatures to different image patches. The systems may use a deep neural network to learn both the signature function and a distance function between two signatures.  … The system may compare the second sequence with the first second sequence using the neural network, which may output a score for the comparison. In some embodiments, a negative score may indicate that the two signatures are not the same, and a positive score may indicate that the two signatures are the same.  It is noted that the system may not require two signatures to be exactly the same in order for them to be regarded as the same. The neural network may be capable of processing low resolution input images, which leads to a low computational cost while achieving high performance.  [¶] After the training is completed, the Siamese network may be separated into two networks: Signature network, which may be the part of the network that receives a single patch, and outputs the "signature" of the landmark image; and the SNS (same-not-same) network, which may be the part that receives the two different signatures and outputs a scalar (e.g., the score).  [¶] The signature of a landmark may be attached to its location on the map. When a rectangle candidate for landmark is observed, its signature may be computed using the Signature-network. Then the two signatures, the one from the map and the one from the current landmark are fed into the SNS network. If the output score of the SNS network is negative, it may indicate that the landmark in the captured image is not the same as the one stored in the map. If the output score of the SNS network is positive, it may indicate that the landmark in the captured image is the same as the one stored in the map.")
estimate the self-position of the vehicle with measurement accuracy higher than measurement accuracy of the terminal at a predetermined period based on a first structure of the plurality of structures having a highest matching score with the detected structure; (Yamashita, ¶[0040] to ¶[0042], "In other words, when a request for transmission of the positioning result is made from the mobile terminal 10, the control unit 200 transmits the positioning result (positioning success or positioning failure) to the mobile terminal 10 via the communication unit 450 by the processing of the positioning result transmitting unit 210 b. When the positioning result is transmitted to the mobile terminal 10, the control unit 20 of the mobile terminal 10 stops acquiring the GPS signal in the GPS signal acquisition unit 41of the mobile terminal 10 when the positioning result is a positioning failure.  [¶] As a result, the navigation system 100 can perform control so as to reduce power consumption in the mobile terminal 10 by transmitting the positioning result. Further, the navigation system 100 according to the present embodiment measures the current position based on the GPS signal acquired by the GPS signal acquisition unit 410 and the output signal of the sensor (the vehicle speed sensor 420 and the gyro sensor 430) for the autonomous navigation. Therefore, even in a situation where positioning based on GPS signals fails, the present position can be identified by a sensor for autonomous navigation.  [¶] Therefore, in comparison with the mobile terminal 10 that does not include a sensor for autonomous navigation, positioning in the navigation system 100 generally has higher positioning accuracy of the current position. Therefore, in the present embodiment, it is possible to control the power consumption of the mobile terminal 10 based on the success / failure of the positioning of the GPS signal in the navigation system 100 which is highly likely to have high positioning accuracy. Therefore, compared with a configuration in which the acquisition frequency of the GPS signal acquisition unit 41 is reduced based on the success / failure of positioning in the mobile terminal 10, the acquisition frequency of the GPS signal acquisition unit 41 can be reduced depending on more accurate information."; Shashua, ¶[034], "In some embodiments, a system for autonomously navigating a vehicle along a road segment may include at least one processor programmed to: receive from an image capture device at least one image representative of an environment of the vehicle; analyze the at least one image to identify at least one recognized landmark; determine a current location of the vehicle relative to a predetermined road model trajectory associated with the road segment based, at least in part, on a predetermined location of the recognized landmark; and determine an autonomous steering action for the vehicle based on a direction of the predetermined road model trajectory at the determined current location of the vehicle relative to the predetermined road model trajectory."; and Shashua, ¶[074], "In some embodiments, a method of navigating a vehicle may include receiving, from at least one sensor, information relating to one or more aspects of the road segment; determining, using at least one processor, a local feature of the road segment based on the information received from the at least one sensor; comparing the received information to a predetermined signature feature for the road segment; determining a current location of the vehicle along a predetermined road model trajectory associated with the road segment based on the comparison of the received information and the predetermined signature feature; and determining an autonomous steering action for the vehicle based on a direction of the predetermined road model trajectory at the current location."; and where the signature feature can be in effect a binary matching score, so any signature can always be the "highest matching score")
It would have been obvious to a person having ordinary skill in the art to combine the system of Yamashita with the classifier of Shashua, because this classifier would improve the accuracy of detecting objects.
Yamashita in view of Venkatraman does not precisely teach the following limitation but Venkatraman 1 (in combination with Yamashita) teaches a processor configured to
determine whether or not measurement accuracy of the self-position by the terminal decreases; (Venkatraman 1, ¶[0030], "The uncertainty of the second DR position 306a may exceed the required QoS (e.g., accuracy) for an application and the mobile device 105 may be configured in increase the GNSS sampling rate in response to the sensor error growth.")
set a notification frequency of notifying the terminal of an estimated self-position of the vehicle to a first frequency when the measurement accuracy does not decrease; (Venkatraman 1, ¶[0030], "The uncertainty of the second DR position 306a may exceed the required QoS (e.g., accuracy) for an application and the mobile device 105 may be configured in increase the GNSS sampling rate in response to the sensor error growth."; and Yamashita, ¶[0005] to ¶[0006], "To achieve the above object, a power consumption control system includes a current position acquisition unit that acquires a current position determined based on a GPS signal acquired by a GPS signal acquisition unit, and a positioning result acquisition unitthat acquires a positioning result obtained by positioning a current position on a basis of a GPS signal based on a GPS signal. In the case where the positioning result is a positioning failure, a power consumption control unit which reduces the acquisition frequency of the GPS signal in the GPS signal acquisition unit than in the case of the positioning success is provided.  [¶] In order to achieve the above object, a navigation system according to the present invention is characterized in that the navigation system has a current position positioning unit for positioning a current position based on a GPS signal, and a short-range communication. A terminal including a GPS signal acquisition unit includes a positioning result transmission unit that transmits a positioning result to a terminal that reduces the acquisition frequency of a GPS signal in a GPS signal acquisition unit compared to a case where positioning succeeds when a positioning result of a current position is a positioning failure.")
set the notification frequency to a second frequency higher than the first frequency when the measurement accuracy decreases; and notify the terminal of the estimated self-position of the vehicle with the notification frequency being set among the first frequency and the second frequency.  (Yamashita, ¶[0005] to ¶[0006])
It would have been obvious to a person having ordinary skill in the art to combine the system of Yamashita in view of Shashua with the accuracy dependence of Venkatraman 1, since this dependence could save power and improve battery life by reducing the need to transmit information when its accuracy is improved.
Claim 8 is substantially similar to claim 1 and is rejected via substantially the same arguments as used for claim 1.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Sashua and Venkatraman 1 as applied to claim 1 above, and further in view of Venkatraman et al. (US 20180073951 A1, hereinafter known as Venkatraman 2.
Regarding claim 2, Yamashita in view of Sashua does not teach the following limitation but Venkatraman 2 teaches the following: the self-position sharing system according to claim 1, wherein the processor is further configured to determine whether or not a distance between a point at which a traveling state of the vehicle is changed and the vehicle is equal to or less than a predetermined distance, and set the notification frequency to a third frequency higher than the first frequency when the distance is equal to or less than the predetermined distance and the measurement accuracy decreases.  (Venkatraman 2, ¶[0052], "When the mobile device determines that it is located substantially near (e.g., within a threshold distance) one of these vertical portals, it can then increase the sampling rate of the barometric pressure sensor (e.g., operate in the normal sampling rate state 410) to help facilitate the detection of changes in altitude/elevation.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Yamashita in view of Sashua and Venkatraman 1 with the distance dependence of Venkatraman 2, because proximity to landmarks is a basic concept in navigation and near a landmark the user may require additional resolution to properly navigation.  Increasing the frequency provides this needed resolution and would be obvious to a person having ordinary skill in the art.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Sashua and Venkatraman 1 as applied to claim 1 above, and further in view of Bells (US 20140244165 A1), hereinafter known as Bells.
Regarding claim 3, Yamashita in view of Sashua does not teach the following limitation but Bells teaches the following: the self-position sharing system according to claim 1, wherein the terminal further includes: a memory that stores map information, a display device, and a central processing unit that displays, on the display device, the estimated self-position of the vehicle notified from the vehicle together with a lane of a road represented in the map information in which the vehicle is traveling.  (Bells, ¶[0022] to ¶[0023], "Another aspect of the present technology is a computer-readable medium comprising instructions in code which when loaded into a memory and executed by a processor of a computing device cause the computing device to determine a current location of a mobile device, display in a map viewport a first map area surrounding the current location of the mobile device, display on the first map area a graphical current location indicator representing the current location of the mobile device, and reposition the graphical current location indicator relative to the map viewport by shifting the first map area to a partially overlapping second map area that includes both a new map area and a portion of the first map area that contains the graphical current location indicator.  [¶] Another aspect of the present technology is a mobile device having a position-determining subsystem for determining a current location of the mobile device, and a processor coupled to the memory for causing a display to display in a map viewport a first map area surrounding the current location of the mobile device and to display on the first map area a graphical current location indicator representing the current location of the mobile device. The processor is configured to cooperate with the display to reposition the graphical current location indicator relative to the map viewport by shifting the first map area to a partially overlapping second map area that includes both a new map area and a portion of the first map area that contains the graphical current location indicator.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Yamashita in view of Sashua and Venkatraman 1 with the map display of Bells, because the localization of a user on a map is a basic function of navigation and would have it easier for a user to use the system in general.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Sashua.
Regarding claim 4, Yamashita teaches a self-position sharing system comprising:
a vehicle; and (Yamashita, ¶[0029], "In this embodiment, the navigation system 100 is mounted on a vehicle and is driven by electric power of a battery mounted on a vehicle.")
a terminal installed in the vehicle and capable of communicating with the vehicle, (Yamashita, ¶[0017], "In any case, in the present embodiment, the mobile terminal 10 communicates with the navigation system 100 through short-range communication. In other words, the portable terminal 10 may be held by the user and may be able to communicate with the navigation system 100 when the user uses the navigation system 100. Therefore, when the user uses both the navigation system 100 and the portable terminal 10 at the same point, the user may be connected to the navigation system 1 and the portable terminal 1.")
wherein the vehicle includes: a processor.  (Yamashita, ¶[0029], "The navigation system 100 includes a control unit 200 including a CPU,RAM,ROM and the like. A recording medium 300, a GPS signal acquisition unit 410, a vehicle speed sensor 420, a gyro sensor 430, and a communication unit 450 are provided, and a control unit 200 can execute various programs recorded in the ROM and the recording medium 300. In this embodiment, the navigation system 100 is mounted on a vehicle and is driven by electric power of a battery mounted on a vehicle.")
Yamashita does not precisely teach the following limitations but Shashua (in combination with Yamashita) teaches a processor configured to:
receive an image of a road, (Shashua, ¶[016], "In some embodiments, a navigation system for a vehicle may include at least one processor programmed to receive from a camera, at least one environmental image associated with the vehicle; analyze the at least one environmental image to determine navigation information related to the vehicle;"; and Shashua, ¶[034], "In some embodiments, a system for autonomously navigating a vehicle along a road segment may include at least one processor programmed to: receive from an image capture device at least one image representative of an environment of the vehicle; analyze the at least one image to identify at least one recognized landmark; determine a current location of the vehicle relative to a predetermined road model trajectory associated with the road segment based, at least in part, on a predetermined location of the recognized landmark; and determine an autonomous steering action for the vehicle based on a direction of the predetermined road model trajectory at the determined current location of the vehicle relative to the predetermined road model trajectory.")
detect a structure on the road by inputting the image to a classifier that has been trained to detect structures on the road, the classifier comprising a deep neural network, (Shashua, ¶[0367], "For example, for a road feature that is detectable by a camera onboard a vehicle, and where the camera system onboard the vehicle is coupled to a classifier which is capable of distinguishing the image data corresponding to that road feature as being associated with a particular type of road feature, for example, a road sign, and where such a road sign is locally unique in that area (e.g., there is no identical road sign or road sign of the same type nearby), it may be sufficient to store data indicating the type of the road feature and its location."; Shashua, ¶[0419], "To conclude the short range road model at each frame, one or more detection modules may be used. For example, a bottom-up lane detection module may be used. The bottom-up lane detection module may be useful when lane marks are drawn on the road. This module may look for edges in the image and assembles them together to form the lane marks. A second module may be used together with the bottom-up lane detection module. The second module is an end-to-end deep neural network, which may be trained to predict the correct short range path from an input image. In both modules, the road model may be detected in the image coordinate frame and transformed to a three dimensional space that may be virtually attached to the camera."; and Shashua, ¶[0559], "The signature function may be designed to give similar signatures to similar image patches, and different signatures to different image patches. The systems may use a deep neural network to learn both the signature function and a distance function between two signatures.")
project the detected structure onto a map, (Shashua, ¶[0366], "Consistent with disclosed embodiments, an autonomous vehicle system may use a sparse map for navigation.  At the core of the sparse maps, one or more three-dimensional contours may represent predetermined trajectories that autonomous vehicles may traverse as they move along associated road segments. The sparse maps may also include data representing one or more road features"; and Shashua, ¶[0367], "In addition to the stored polynomial representations of trajectories along a road segment, the disclosed sparse maps may also include small data objects that may represent a road feature.")
calculate a matching score between the detected structure and each of a plurality of structures on the map, (Shashua, ¶[0425], "The server may store such indications. At a later time, other vehicles may capture an image of the landmark, process the image (e.g., using a classifier), and compare the result from processing the image to the indication stored in the server with regard to the type of landmark."; and Shashua, ¶[0559] to ¶[0561], "The signature function may be designed to give similar signatures to similar image patches, and different signatures to different image patches. The systems may use a deep neural network to learn both the signature function and a distance function between two signatures.  … The system may compare the second sequence with the first second sequence using the neural network, which may output a score for the comparison. In some embodiments, a negative score may indicate that the two signatures are not the same, and a positive score may indicate that the two signatures are the same. It is noted that the system may not require two signatures to be exactly the same in order for them to be regarded as the same. The neural network may be capable of processing low resolution input images, which leads to a low computational cost while achieving high performance.  [¶] After the training is completed, the Siamese network may be separated into two networks: Signature network, which may be the part of the network that receives a single patch, and outputs the "signature" of the landmark image; and the SNS (same-not-same) network, which may be the part that receives the two different signatures and outputs a scalar (e.g., the score).  [¶] The signature of a landmark may be attached to its location on the map. When a rectangle candidate for landmark is observed, its signature may be computed using the Signature-network. Then the two signatures, the one from the map and the one from the current landmark are fed into the SNS network. If the output score of the SNS network is negative, it may indicate that the landmark in the captured image is not the same as the one stored in the map. If the output score of the SNS network is positive, it may indicate that the landmark in the captured image is the same as the one stored in the map.")
estimate a self-position of the vehicle at a predetermined period based on a first structure of the plurality of structures having a highest matching score with the detected structure, and (Yamashita, ¶[0040] to ¶[0042], "In other words, when a request for transmission of the positioning result is made from the mobile terminal 10, the control unit 200 transmits the positioning result (positioning success or positioning failure) to the mobile terminal 10 via the communication unit 450 by the processing of the positioning result transmitting unit 210 b. When the positioning result is transmitted to the mobile terminal 10, the control unit 20 of the mobile terminal 10 stops acquiring the GPS signal in the GPS signal acquisition unit 41of the mobile terminal 10 when the positioning result is a positioning failure.  [¶] As a result, the navigation system 100 can perform control so as to reduce power consumption in the mobile terminal 10 by transmitting the positioning result. Further, the navigation system 100 according to the present embodiment measures the current position based on the GPS signal acquired by the GPS signal acquisition unit 410 and the output signal of the sensor (the vehicle speed sensor 420 and the gyro sensor 430) for the autonomous navigation. Therefore, even in a situation where positioning based on GPS signals fails, the present position can be identified by a sensor for autonomous navigation.  [¶] Therefore, in comparison with the mobile terminal 10 that does not include a sensor for autonomous navigation, positioning in the navigation system 100 generally has higher positioning accuracy of the current position. Therefore, in the present embodiment, it is possible to control the power consumption of the mobile terminal 10 based on the success / failure of the positioning of the GPS signal in the navigation system 100 which is highly likely to have high positioning accuracy. Therefore, compared with a configuration in which the acquisition frequency of the GPS signal acquisition unit 41 is reduced based on the success / failure of positioning in the mobile terminal 10, the acquisition frequency of the GPS signal acquisition unit 41 can be reduced depending on more accurate information."; Shashua, ¶[034], "In some embodiments, a system for autonomously navigating a vehicle along a road segment may include at least one processor programmed to: receive from an image capture device at least one image representative of an environment of the vehicle; analyze the at least one image to identify at least one recognized landmark; determine a current location of the vehicle relative to a predetermined road model trajectory associated with the road segment based, at least in part, on a predetermined location of the recognized landmark; and determine an autonomous steering action for the vehicle based on a direction of the predetermined road model trajectory at the determined current location of the vehicle relative to the predetermined road model trajectory."; and Shashua, ¶[074], "In some embodiments, a method of navigating a vehicle may include receiving, from at least one sensor, information relating to one or more aspects of the road segment; determining, using at least one processor, a local feature of the road segment based on the information received from the at least one sensor; comparing the received information to a predetermined signature feature for the road segment; determining a current location of the vehicle along a predetermined road model trajectory associated with the road segment based on the comparison of the received information and the predetermined signature feature; and determining an autonomous steering action for the vehicle based on a direction of the predetermined road model trajectory at the current location."; and where the signature feature can be in effect a binary matching score, so any signature can always be the "highest matching score".)
notify the terminal of an estimated self-position of the vehicle, and the terminal includes: a GPS receiver that measures the self-position of the terminal with measurement accuracy lower than measurement accuracy of the vehicle, and a central processing unit that sets a frequency of measuring the self-position by the GPS receiver when the estimated self-position of the vehicle is notified from the vehicle to be lower than a frequency of measuring the self-position by the GPS receiver when the estimated self-position of the vehicle is not notified from the vehicle.  (Yamashita, ¶[0040] to ¶[0042], "In other words, when a request for transmission of the positioning result is made from the mobile terminal 10, the control unit 200 transmits the positioning result (positioning success or positioning failure) to the mobile terminal 10 via the communication unit 450 by the processing of the positioning result transmitting unit 210 b. When the positioning result is transmitted to the mobile terminal 10, the control unit 20 of the mobile terminal 10 stops acquiring the GPS signal in the GPS signal acquisition unit 41of the mobile terminal 10 when the positioning result is a positioning failure.  [¶] As a result, the navigation system 100 can perform control so as to reduce power consumption in the mobile terminal 10 by transmitting the positioning result. Further, the navigation system 100 according to the present embodiment measures the current position based on the GPS signal acquired by the GPS signal acquisition unit 410 and the output signal of the sensor (the vehicle speed sensor 420 and the gyro sensor 430) for the autonomous navigation. Therefore, even in a situation where positioning based on GPS signals fails, the present position can be identified by a sensor for autonomous navigation.  [¶] Therefore, in comparison with the mobile terminal 10 that does not include a sensor for autonomous navigation, positioning in the navigation system 100 generally has higher positioning accuracy of the current position. Therefore, in the present embodiment, it is possible to control the power consumption of the mobile terminal 10 based on the success / failure of the positioning of the GPS signal in the navigation system 100 which is highly likely to have high positioning accuracy.  Therefore, compared with a configuration in which the acquisition frequency of the GPS signal acquisition unit 41 is reduced based on the success / failure of positioning in the mobile terminal 10, the acquisition frequency of the GPS signal acquisition unit 41 can be reduced depending on more accurate information.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Yamashita with the classifier of Shashua, because this classifier would improve the accuracy of detecting objects.

Claim(s) 5 to 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Sashua as applied to claim 4 above, and further in view of Yoshida (JP 2016205865 A), hereinafter known as Yoshida.
Regarding claim 5, Yamashita in view of Sashua does not teach the following limitation but Yoshida teaches the following: the self-position sharing system according to claim 4, wherein the terminal further includes an electric power supply device that supplies electric power to the terminal, and the central processing unit of the terminal sets a frequency of measuring the self-position by the GPS receiver only when the estimated self-position of the vehicle is notified from the vehicle and an electric power remaining quantity of the electric power supply device is equal to or less than a predetermined remaining quantity threshold value to be lower than a frequency of measuring the self-position by the GPS receiver when the estimated self-position of the vehicle is not notified from the vehicle.  (Yoshida, ¶[0021], from the STIC translation, "The operation of the mobile terminal may stop due to an increase in the temperature of the main unit or a decrease in the remaining battery power. Therefore, if it is expected that the service cannot be continued during the guidance, the load may be adjusted by stopping the transmission of any of the channels or lowering the data rate. For example, the transmission of voice from the mobile terminal may be stopped to make a one-way call from the server device side, or the transmission of location information may be stopped. Further, the data rate or frame rate of the image may be lowered, or the automatic transmission of the image may be stopped. In this way, the quality of the service may be slightly deteriorated to prevent the entire service from being interrupted."; and Yoshida, ¶[0070], from the STIC translation, "The mobile terminal 100 according to the fourth embodiment is different from the first to third embodiments in that the control unit 104 has a means for detecting the temperature of the terminal body and the remaining battery level. .. Further, in the fourth embodiment, the control unit 104 has a function of controlling the transmission amount of information based on the detected temperature and the remaining battery level.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Yamashita in view of Sashua with the power-level dependence of Yoshida, because monitoring the power level of mobile devices is a critical operation and any attempt to conserve power benefits the user by increasing the useful lifetime of a device between charges.
Regarding claim 6, Yamashita in view of Sashua does not teach the following limitation but Yoshida teaches the following: the self-position sharing system according to claim 4, wherein the central processing unit of the terminal sets a frequency of measuring the self-position by the GPS receiver only when the estimated self-position of the vehicle is notified from the vehicle and a temperature of the terminal is equal to or higher than a predetermined temperature threshold value to be lower than a frequency of measuring the self-position by the GPS receiver when the estimated self-position of the vehicle is not notified from the vehicle.  (Yoshida, ¶[0021], from the STIC translation, "The operation of the mobile terminal may stop due to an increase in the temperature of the main unit or a decrease in the remaining battery power. Therefore, if it is expected that the service cannot be continued during the guidance, the load may be adjusted by stopping the transmission of any of the channels or lowering the data rate. For example, the transmission of voice from the mobile terminal may be stopped to make a one-way call from the server device side, or the transmission of location information may be stopped. Further, the data rate or frame rate of the image may be lowered, or the automatic transmission of the image may be stopped. In this way, the quality of the service may be slightly deteriorated to prevent the entire service from being interrupted."; and Yoshida, ¶[0070], from the STIC translation, "The mobile terminal 100 according to the fourth embodiment is different from the first to third embodiments in that the control unit 104 has a means for detecting the temperature of the terminal body and the remaining battery level. .. Further, in the fourth embodiment, the control unit 104 has a function of controlling the transmission amount of information based on the detected temperature and the remaining battery level.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Yamashita in view of Sashua with the temperature dependence of Yoshida, because high temperatures can damage electronics and changing the frequency based on the temperatures can protect the mobile device.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Sashua as applied to claim 4 above, and further in view of Bells (US 20140244165 A1), hereinafter known as Bells.
Regarding claim 7, Yamashita in view of Sashua does not teach the following limitation but Bells teaches the following: the self-position sharing system according to claim 4, wherein the terminal further includes: a memory that stores map information, and a display device, wherein the central processing unit displays, on the display device, the estimated self-position of the vehicle notified from the vehicle together with a lane of a road represented in the map information in which the vehicle is traveling.  (Bells, ¶[0022] to ¶[0023], "Another aspect of the present technology is a computer-readable medium comprising instructions in code which when loaded into a memory and executed by a processor of a computing device cause the computing device to determine a current location of a mobile device, display in a map viewport a first map area surrounding the current location of the mobile device, display on the first map area a graphical current location indicator representing the current location of the mobile device, and reposition the graphical current location indicator relative to the map viewport by shifting the first map area to a partially overlapping second map area that includes both a new map area and a portion of the first map area that contains the graphical current location indicator.  [¶] Another aspect of the present technology is a mobile device having a position-determining subsystem for determining a current location of the mobile device, and a processor coupled to the memory for causing a display to display in a map viewport a first map area surrounding the current location of the mobile device and to display on the first map area a graphical current location indicator representing the current location of the mobile device. The processor is configured to cooperate with the display to reposition the graphical current location indicator relative to the map viewport by shifting the first map area to a partially overlapping second map area that includes both a new map area and a portion of the first map area that contains the graphical current location indicator.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Yamashita in view of Sashua with the map display of Bells, because the localization of a user on a map is a basic function of navigation and would have it easier for a user to use the system in general.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ishibashi et al. (US 20070072622 A1) covers map display.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

September 27, 2022